DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 15/970,536 filed 05/03/2018. 
Information Disclosure Statement
3.	The Information Disclosure Statement filed on 02/22/2021 has been considered.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first encapsulant outside the first region and the second region (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Since claim 1 from which claim 5 depends requires a substrate having a first region and a second region, the recitation of claim 5 calling for, “… a first encapsulant disposed on the substrate and outside the first region and the second region” is not well understood. If the requirement is for a substrate to include a first region and a second region, it is not clear what it is meant by “… a first encapsulant disposed on the substrate and substrate and outside the first region and the second region.” See also the objection to the drawings.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouderkirk et al. (“Ouderkirk”) US PG-Pub 2013/0264947.
Ouderkirk discloses in Fig. 6 a semiconductor device package, comprising: a substrate (e.g. element 618) -- note that Ouderkirk suggests (¶[0100]) mounting the LEDs directly on the substrate which is equivalent to Applicant’s taught SMT technology -- having a first region (e.g. left portion) and a second region (e.g. right portion); a first optical component (e.g. element 622c, ¶[0073]) disposed within the first region; a second optical component (e.g. element 621c, ¶[0073]) disposed within the first region; an electronic component (e.g. element 621a) disposed within the second region, wherein the second optical component is disposed between the first optical component and the electronic component (Fig. 6). 
Re claims 2 and 3, Ouderkirk discloses wherein the first region comprises an optical region (¶[0073]) or a light emitting region (as required in claim 3). 
Re claim 4, Ouderkirk discloses, wherein the second region comprises a surface-mount technology (SMT) device region (¶[0100]). 
10.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102( as being anticipated by Kim et al. (“Kim”) US PG-Pub 2016/0350053.
Kim discloses in Figs. 3 and 5-9 a semiconductor device package, comprising: a substrate having a first region (e.g. element 14/24, Figs. 3 and 5) and a second region (e.g. element 14/24); a first optical component (e.g. element 14b/24b ¶¶[0030 and 0038]) disposed within the first 
Re claims 2 and 3, Kim discloses wherein the first region comprises an optical region (¶¶[0030 and 0038]) or a light emitting region (as required in claim 3). 
Re claim 4, Kim discloses, wherein the second region comprises a surface-mount technology (SMT) device region (e.g. device directly mounted on board 11/21). 
10.	Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blakely et al. (“Blakely”) US PG-Pub 2019/0057954.
Blakely discloses in Figs. 12A-C a semiconductor device package, comprising: a substrate (e.g. element 710) having a first region (annotated element FR shown in Fig. 12B below) and a second region (annotated element SR); a first optical component (annotated element SE ¶[101]) disposed within the first region; a second optical component (annotated element FP ¶[101])  disposed within the first region; an electronic component (e.g. element 780) disposed within the second region, wherein the second optical component is disposed between the first optical component and the electronic component (Figs. 12A-C). 
Re claims 2 and 3, Blakely discloses wherein the first region comprises an optical region (¶[101]]) or a light emitting region (as required in claim 3). 
Re claim 4, Blakely discloses, wherein the second region comprises a surface-mount technology (SMT) device region (¶[101]).
Re claim 5, insofar as understood, Blakely discloses a first encapsulant (e.g. element 772) disposed on the substrate and outside the first region and the second region. 
. 
11.	Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (“Oh”) US PG-Pub 2016/0021737.
Oh discloses in Figs. 5A-D a method of manufacturing a semiconductor device package, comprising: (a) providing a substrate (e.g. element 10, Fig. 5A) including a first surface and a second surface opposite to the first surface, the substrate having a first region (e.g. element P) on the first surface and a second region (e.g. element P) on the first surface, the first region spaced apart from the second region; (b) printing a solder material on the first region of the substrate (¶[0072]); (c) disposing a surface-mount technology (SMT) device on the solder material (Fig. 5C); and (d) forming a first encapsulant to encapsulate the second region (Fig. 5D). 

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely in view of Lermer et al.(“Lermer”) US PG-Pub 2014/0175462.

Lermer teaches the advantages of employing a barrier layer to separate a plurality of device elements from each other. Lermer specifically discloses wherein a first encapsulant (e.g. element 3a) comprises a first barrier (e.g. element 51, ¶[0053]) disposed between the first optical component (e.g. element 1a) and the electronic component (e.g. element 1b) or disposed between first optical component (e.g. element 1a) and the second optical component (e.g. element 1b) (as required in claim 9).  
Lermer's teachings could be incorporated with Blakely's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical crosstalk between the optical components. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lermer's teachings to arrive at the claimed invention.
Re claim 10, Lermer discloses wherein the first encapsulant comprises a molding compound, and wherein the molding compound comprises a light block material or a light absorbing material. 
15.	Claims 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely in view of Lermer.
Blakely discloses in Figs. 12A-C a semiconductor device package, comprising: a substrate (e.g. element 710) a first optical component (e.g. annotated element FP shown in Fig. 12B below, ¶[101]) and a second optical component (e.g. annotated element SP ¶[101]) disposed on the substrate; a first electronic component (e.g. element 780) disposed on the substrate; and a 
Blakely teaches the device structure as recited in the claim. The difference between Blakely and the present claim is the recited barrier. 
Lermer discloses a first encapsulant comprises a first barrier (e.g. element 51, ¶[0053]) separating first optical component (e.g. element 1a) from the second optical component (e.g. element 1b).  
Lermer's teachings could be incorporated with Blakely's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical crosstalk between the optical components. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lermer's teachings to arrive at the claimed invention.
Re claim 12, Lermer discloses wherein the first barrier comprises a light barrier (¶[0053]).  
Re claim 13, Blakely discloses a second encapsulant (e.g. element 771) disposed on the substrate and encapsulating the first optical component and the second optical component. 
Re claim 14, Blakely discloses a second electronic component (e.g. annotated element SE) disposed on the substrate and encapsulated by the second encapsulant. 
Re claim 15, Lermer discloses an encapsulant comprises a barrier (e.g. element 51) separating an electronic component (e.g. element 1a) from an second optical component (e.g. element 1b) 
Lermer's teachings could be incorporated with Blakely's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical 
Re claim 16, Blakely discloses wherein the second electronic component is a surface-mount technology (SMT) device (¶[101]). 
Re claim 18, Blakely discloses wherein the first encapsulant comprises a light block material or a light absorbing material (e.g. element 792).
Re claim 19, Blakely discloses wherein the first encapsulant comprises a black molding compound (e.g. epoxy-based or silicone-based curable resin or other polymeric matrix, (¶[0046]).  

    PNG
    media_image1.png
    758
    871
    media_image1.png
    Greyscale

16.	Claims 11-13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lermer/Tu et al. (“Tu”) US PG-Pub 2015/0028359.

Kim teaches the device structure as recited in the claim. The difference between Kim and the present claim is the recited barrier. 
Lermer discloses a first encapsulant comprises a first barrier (e.g. element 51, ¶[0053]) separating first optical component (e.g. element 1a) from the second optical component (e.g. element 1b). Similarly, Tu discloses a first encapsulant (e.g. annotated element ENC shown in Fig. 2 below) comprises a first barrier (e.g. annotated element BR) separating first optical component (e.g. element 30) from the second optical component (e.g. element 40). 
 The teachings of Lermer/Tu could be incorporated with Kim's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical crosstalk between the optical components. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lermer's teachings to arrive at the claimed invention.
Re claim 12, Lermer discloses wherein the first barrier comprises a light barrier (¶[0053]).  
Re claim 13, Tu discloses a second encapsulant (e.g. element 70) disposed on the substrate and encapsulating the first optical component and the second optical component. 
Re claim 18, Tu discloses wherein the first encapsulant comprises a light block material (e.g. molded with opaque resin, ¶[0035]).
.
17.	Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouderkirk in view of Lermer/Tu et al. (“Tu”) US PG-Pub 2015/0028359.
Ouderkirk discloses in Fig. 6 a semiconductor device package, comprising: a substrate (e.g. element 618) a first optical component (e.g. element 622c, ¶[0073]) and a second optical component (e.g. element 621c, ¶[0073]) disposed on the substrate; a first electronic component (e.g. element 621a) disposed on the substrate; and a first encapsulant (e.g. element 617) disposed on the substrate and in contact with the first electronic component.
Ouderkirk teaches the device structure as recited in the claim. The difference between Ouderkirk and the present claim is the recited barrier. 
Lermer discloses a first encapsulant comprises a first barrier (e.g. element 51, ¶[0053]) separating first optical component (e.g. element 1a) from the second optical component (e.g. element 1b). Similarly, Tu discloses a first encapsulant (e.g. annotated element ENC shown in Fig. 2 below) comprises a first barrier (e.g. annotated element BR) separating first optical component (e.g. element 30) from the second optical component (e.g. element 40). 
 The teachings of Lermer/Tu could be incorporated with Ouderkirk's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical crosstalk between the optical components. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lermer's teachings to arrive at the claimed invention.
Re claim 12, Lermer discloses wherein the first barrier comprises a light barrier (¶[0053]).  

Re claim 14, Ouderkirk discloses a second electronic component (e.g. element 624C) disposed on the substrate and encapsulated by the second encapsulant. 
Re claim 15, Lermer discloses an encapsulant comprises a barrier (e.g. element 51) separating an electronic component (e.g. element 1a) from an second optical component (e.g. element 1b) 
Lermer's teachings could be incorporated with Ouderkirk 's device which would result in the claimed invention. The motivation to combine Lermer's would be to improve prevent optical crosstalk between the optical components. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Lermer's teachings to arrive at the claimed invention.
Re claim 16, Ouderkirk discloses wherein the second electronic component is a surface-mount technology (SMT) device (Ouderkirk suggests (¶[0100]) mounting the LEDs directly on the substrate which is equivalent to Applicant’s taught SMT technology).
Re claim 17, Ouderkirk discloses wherein the first electronic component is a non-SMT device (Ouderkirk implicitly suggests (¶[0100]) disposing one or more of the LEDs employing a non-SMT device -- employing a discontinuous element 629, such that one or more of the LEDs, or groups of LEDs, are mounted directly on a support substrate)
Re claim 18, Tu discloses wherein the first encapsulant comprises a light block material (e.g. molded with opaque resin, ¶[0035]).
Re claim 19, Tu discloses wherein the first encapsulant comprises a black molding compound (e.g. molded with opaque resin, ¶[0035]).

    PNG
    media_image2.png
    498
    763
    media_image2.png
    Greyscale

Allowable Subject Matter
18.	The recitation of claim 7 which indirectly depends from claim 5 calling for, “… a first encapsulant disposed on the substrate and outside the first region and the second region; a second encapsulant disposed on the substrate and encapsulating the electronic component; and wherein the second encapsulant encapsulates the first optical component and the second optical component” would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2015/0008462 discloses a flip-chip LED package module on a circuit board.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893